Title: From Clerk of the Suffolk County Court of Common Pleas to George Washington Adams, 5 October 1824
From: Clerk of the Suffolk County Court of Common Pleas
To: Adams, George Washington


				
					
					 October 5th, 1824
				
				Commonwealth of Massachusetts.Suffolk ssAt a Court of Common Pleas begun and held at Boston, within and for the County of Suffolk on the first Tuesday of October, being the fifth day of said month, in the Year of our Lord One thousand eight hundred and twenty four.Upon the recommendation of the standing committee of Suffolk Bar, that Mr. George Washington Adams may be admitted an Attorney of this Court, he now, on this fifth day of October in the Year of our Lord One thousand eight hundred and twenty four, takes and subscribes the Oath of Allegiance, also takes the Oath of an Attorney, and the Oath to support the Constitution of the United States, as by law required, and he is on the day and year aforesaid admitted an Attorney of this Court accordingly—
				
					Jno. Boyle Cler. Pro. tem
				
				
			